Citation Nr: 1618608	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center, Denver, Colorado


THE ISSUE

Entitlement to Foreign Medical Program (FMP) benefits. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision issued by the Department of Veterans Affairs (VA) Health Administration Center in Denver, Colorado, which denied the Veteran's claim for FMP benefits as the services were found to be associated with a non-covered condition or procedure.

While the Board previously found that the Veteran's claim for entitlement to FMP benefits was not on appeal, after further review of the record, it appears that the Veteran did in fact file a substantive appeal for the issue in December 2009.  Therefore, the Board does have jurisdiction over the claim. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim for FMP benefits, the record appears to be incomplete.  The December 2009 SOC refers to the claim filed in April 2009, the August 2009 HAC decision, and the November 2009 NOD.  However, these documents are not in the VBMS or VVA electronic claims files.  In addition, HAC and VAMC records were added to the file in December 2014, however it appears that there may be additional records pertinent to this claim still outstanding.  On remand, the RO must obtain and associate these documents with the files.

Accordingly, the case is REMANDED for the following action:
1.  The RO should obtain and associate with the claims file all the documents and records associated with the Veteran's claim for FMP Benefits, to include the April 2009 claim, the August 2009 HAC decision, and the November 2009 notice of disagreement.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

